Opinion by
Judge Hardin:
It does not appear that the attempted partition of land between Caldwell and the -appellee was made effectual by any confirmatory of final adjudication at the time of the alleged forcible detainer, but that decision, never satisfied, seems to have beeen soon afterwards set aside by the court. Whatever right Caldwell’s joint interest in the entire tract of land may have given him as to the control of the possession of each parcel of it, jointly or in common with the appellee, if there had been *566no separate holding of the different farms or improvements it seems to us that the appellant having entered and held the land in the dispute as the appellee’s tenant in 1869 and during that year verbally negotiated for a renewal of his lease for 1870, but on the first day of that year, refused to execute the new contract, and openly disclaimed to hold under the appellee and asserted claim to the possession exclusively as the tenant-of Caldwell, refusing to make restitution of the premises to the appellee, he was liable to the proceedidngs by warrant for forcibly detaining the possession, and the jury in the county and the circuit court on the traverse properly so decided. Wherefore the judgment is affirmed.

Bigger & Moss, for appellant.


White and Bishop, Rodman, Corbett, for appellee.